Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-6, and 9-10 are directed to an image forming apparatus configured to form and output a printed material obtained by printing image information on a printing medium, output state image generation method implemented by an image forming apparatus, and non-transitory computer-readable medium including programmed instructions that cause a computer of an image forming apparatus configured to form and output a printed material obtained by printing image information on a printing medium. Claims 1, 5, and 6 identify the uniquely distinct features of “generate an output state image based on the detected orientation and the designation information, the output state image representing the orientation of the printed material being ejected from a paper ejection destination of the image forming apparatus, and exterior of the image forming apparatus and an image of the printed material being ejected from the image forming apparatus, and display the output state image on a display”. The closest prior art Kaneda (US 2017/0223225) teaches a printing device configured to print image data transmitted from a mobile terminal includes a receiving unit configured to receive the image data, a display unit configured to display a preview image of the received image data, a reception unit configured to receive, based on the displayed preview image, an instruction to rotate the received image data, a rotation unit configured to rotate the received image data based on the received rotation instruction, and a print unit configured to print the rotated image data (paragraph [0008]), either singularly or in combination with other cited references, it fails to anticipate or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675